In a child protective proceeding pursuant to Family Court Act article 10, Shedrick C. appeals from (1) an order of disposition of the Family Court, Kings County (Ambrosio, J.), dated April 15, 1994, which, upon a fact-finding order of the same court, also dated April 15, 1994, found that he had sexually abused the child, and (2) a final order of protection of the same court, also dated April 15,1994, which directed that he have no contact with the child. The appeal brings up for review the fact-finding order dated April 15, 1994.
Ordered that the order of disposition and the order of protection are affirmed, without costs or disbursements.
We find unpersuasive the appellant’s contention that the Family Court’s finding of sexual abuse was not supported by a fair preponderance of the evidence (see, Matter of Tammie Z., 66 NY2d 1). Here, the child’s out-of-court statements concerning the abuse incident were properly corroborated by the testimony of the validator, which provided sufficient evidence upon which the court could base its determination (see, Family Ct Act § 1046 [b] [i]; Matter of Nicole V., 71 NY2d 112; Matter of Department of Social Servs. [Carol Ann D.] v Warren D., 195 AD2d 460; Matter of Skye B., 185 AD2d 880; Matter of Nassau County Dept. of Social Servs. [Carol Ann D.] v Denise S., 173 AD2d 830; Matter of Sheikara G., 163 AD2d 69).
Similarly unavailing is the appellant’s assertion that the *377court improperly directed him to undergo sex therapy as a precondition to his acquiring visitation rights with the child (see, Matter of Tito G. v Thelma G., 187 AD2d 651), inasmuch as the final order of protection imposes no such condition. Furthermore, the court did not improvidently exercise its discretion by prohibiting the appellant from having contact with the child (see, Family Ct Act § 1082 [4]; see also, Matter of Hughes v Wiegman, 150 AD2d 449). Balletta, J. P., Sullivan, Joy and Krausman, JJ., concur.